UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6919



FRANK WEATHERS, JR.,

                                            Petitioner - Appellant,

         versus


MICHAEL MOORE, Director of the SCDC; CHARLES
M. CONDON, Attorney General of the State of
South Carolina,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-96-3720-18BC)


Submitted:   September 25, 1997          Decided:   October 10, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Weathers, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Weathers seeks to appeal a district court order adopting

a magistrate judge’s recommendation to deny relief on his petition

filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1997), and a sub-

sequent order denying relief on Weather's "Motion to Reconsider,"

broadly construed as a motion to alter or amend judgment pursuant
to Fed. R. Civ. P. 59(e). We have reviewed the record and the dis-

trict court's opinions and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court. Weathers v. Moore, No. CA-96-
3720-18BC (D.S.C. May 9 and June 3, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2